Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated December 2, 1975, which, after a fair hearing, affirmed a determination of the respondent Commissioner of the Nassau County Department of Social Services, which reduced petitioner’s grant of public assistance by changing the category of assistance she received from aid to dependent children to home relief. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. A review of the entire record discloses that there is substantial evidence to support the determination under review. Under the circumstances, this court is without power to interfere (see Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Collins v Codd, 38 NY2d 269). Matter of Uhrovick v Lavine (43 AD2d 481, affd 35 NY2d 892) merely held that a social services agency could not presume that the income of a stepparent in the house was available for the support of the stepchildren. Here, the finding of the agency is supported by the facts that (1) the family was living together, (2) the household furniture was shared in common, (3) the husband was paying the gas and electric bills and (4) the husband and wife had a joint checking account. Martuscello, Acting P. J., Latham, Cohalan, Margett and Shapiro, JJ., concur.